office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b03 masabin postf-102103-12 uilc date date third party communication none date of communication not applicable to associate area_counsel manhattan group large business international attn david lee from stephen larson associate office_of_chief_counsel financial institutions products subject whether taxpayer is a dealer_in_securities this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------- group a ----------------------------------------------------------------------------------- company b ---------------------------------------- foreign_subsidiary --------------------------------------------- year ------- year ------- year ------- year ------- securities x ------------ a amount ---------------------------------------------------- b amount --------------- c amount ----------------- d amount --------------- e --- f amount ------------------ g amount ------------------ h amount ------------------ postf-102103-12 i amount ------------------ j amount ------------------ issue sec_1 whether taxpayer qualifies as a dealer_in_securities did taxpayer make an unauthorized change in its method_of_accounting for year sec_3 and to use the mark-to-market method under sec_475 if not and if taxpayer no longer qualifies as a dealer_in_securities in year can it use the mark-to-market method_of_accounting under sec_475 conclusion sec_1 yes based upon the information provided it is our view that taxpayer qualifies as a dealer_in_securities we think this taxpayer regularly purchased and also sold securities to customers in the ordinary course of its trade_or_business we also think that the lack of purchases or sales during a year in which the markets were highly distressed should not disqualify taxpayer from dealer status based upon the information provided to date we can not say for certain that taxpayer made an unauthorized change in its method_of_accounting the fact that no mark-to-market gain_or_loss was reported for year sec_1 and does suggest that possibility but it is also possible that taxpayer has been marking since year but that it had no gain_or_loss in those earlier years one way to verify whether taxpayer adopted a mark to market method in year for tax purposes is to look to the valuations reported for the same securities for financial statement purposes if taxpayer had no gains or losses reported for these securities then this is strong support that they just had no gains or losses to report for sec_475 purposes facts taxpayer is the parent company for group a taxpayer is the holding_company for four subsidiaries the overall business of group a is that of an investment bank one of the subsidiaries company b is a registered broker dealer entity taxpayer and company b are involved with the securitization activity discussed in this memo these particular securitizations are part of the taxpayer’s larger securitization business in year taxpayer began purchasing trust preferred securities trups from various regional banks according to the incoming facts the trups were treated as debt for tax purposes taxpayer would hold and warehouse these trups until there trups are able to be treated as debt for tax purposes depending upon the specific facts and circumstances see notice_94_47 94_1_cb_357 which describes factors irs will look at in determining whether a transaction that is treated as debt for tax purposes but equity for regulatory purposes is actually debt for tax purposes postf-102103-12 was a sufficient number and dollar amount of these securities to form a securitization vehicle company b worked with outside advisors to form trusts that would hold the trups and issue securities x to an investor base securities x is a brand name given to the type of collateralized debt obligation cdos created by the company b securities x was made up of the repackaged trups and other debt sold by insurance_companies and reits once company b and outside advisors had arranged enough buyers for securities x taxpayer sold the trups to the trusts according to the incoming request these trusts are cayman island third parties and not disregarded entities of the taxpayer the repackaged trups and other_securities were then sold as securities x to third party investors company b was a co-issuer of these securities taxpayer claims that it purchased and sold the trups at their fair_market_value which equaled par_value at the time of purchase and sale taxpayer asserted that they did not expect to have any gain_or_loss on the sale of the trups taxpayer was compensated for its services by receiving a warehousing fee from the co-issuers of securities x this warehouse fee was a amount of the par amount of the trups taxpayer reported this warehouse fee as service income taxpayer claims that this fee was in lieu of and akin to a bid ask spread although the percentage taxpayer received as a warehousing fee remained the same for years the total amount that taxpayer collected in warehousing fees decreased as the securitization market dried up this fee was taxpayer’s only source_of_income from the sale of the trups in year and taxpayer also received interest_income from trups securities it was holding the total amount of interest_income received over the financial crisis years from these trups increased as the trups were held longer after it became more difficult to sell them for year sec_1 and taxpayer did not report any mark-to-market gain_or_loss attributable to the purchase or sale of trups for the years under audit year sec_3 and taxpayer reported mark-to-market losses in b amount and c amount respectively taxpayer asserts that for financial reporting purposes it always marked to market all of its warehoused trups as the financial crisis hit and lack of liquidity in the market spread taxpayer did have mark-to-market losses the securitization market dried up the credit quality of the issuing banks deteriorated and taxpayer and company b were unable to sell securities x so taxpayer was forced to retain a pool of trups on its books in year the value of the trups plummeted also in year taxpayer was approached by some of the trups issuing regional banks wanting to reacquire their trups because they had an interest rate significantly higher than current market rate taxpayer realized a loss on the sale of those trups in the d amount your incoming request states in one place that taxpayer created securities x and in another place that company b repackaged and created securities x we are assuming it is company b that created securities x based upon the overall description of the securitization process ------------------------------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- postf-102103-12 law and analysis there are several issues that must be determined for purposes of evaluating taxpayer’s refund claim first it must be determined whether taxpayer ever qualified to be a dealer_in_securities and if so did it cease to be a dealer in year then it must be determined whether taxpayer was entitled to use the mark-to-market method_of_accounting in year sec_3 and or whether it made an unauthorized change in its method_of_accounting it is taxpayer’s use of that method that allowed large losses for year sec_3 and contributed to the nol carrybacks to prior years and generated the refund claims dealer_in_securities issue in making the determination as to whether taxpayer qualifies as a dealer_in_securities under sec_475 we must look at the different dealer type activities that are going on in this securitization and any other activities in which taxpayer may be involved we view this securitization process as having two parts the first part consists of the purchase of the trups from the regional banks the warehousing of them and then the sales of the trups to the trusts the second part of the securitization process is the repackaging of the debt into securities x and the actual sale of securities x to third party investors by company b there are different possible dealer activities that taxpayer is involved in for the first part of this particular securitization transaction we need to look at each of those activities to see whether taxpayer acted as a dealer_in_securities sec_475 provides that a dealer_in_securities is a taxpayer who regularly purchases securities from or sells securities to customers in the ordinary course of a trade_or_business in this case it appears that taxpayer is purchasing debt from the regional banks debt is a security under sec_475 therefore taxpayer is purchasing sec_475 securities unless there are other facts that would support a finding that the trups are not debt the taxpayer is also selling debt to the trusts so taxpayer is meeting the requirement of sec_475 that it either purchase or sell securities taxpayer appears to be doing both the next question is whether taxpayer is regularly purchasing this debt from customers or selling it to customers sec_475 does not define who is a customer but we can look at case law prior to the enactment of sec_475 to help in making that determination in determining whether a taxpayer has customers the courts have looked to how a taxpayer is compensated the courts in finding dealer status outside of sec_475 have looked to whether a taxpayer is paid for its services as an intermediary- as a market-maker we note that sec_475 departs from the old case law in that it does not require that a dealer both buy and sell securities instead sec_475 only requires a buy or sell test the result of that change is that the middleman it is our understanding that the repackaging and selling of securities x by company b is a different dealer activity in which taxpayer is not involved postf-102103-12 function described in many of the cases discussing dealer status is no longer required under sec_475 that said many sec_475 dealers do both buy and sell and serve that middleman function we need to see whether taxpayer was getting paid for making a market dealer and not profiting from a rise in values of the underlying assets during the interval of time between a purchase and resale investor or trader several pre- sec_475 cases have used a merchant analogy to distinguish dealers from traders dealers like merchants sell to customers and purchase the securities with the expectation of selling at a profit this profit is not because of a rise in value during the period of time between purchase and sale but because they hope to find a market of buyers who will purchase from them at a price in excess of their cost this excess or mark-up represents remuneration for acting as a middle man bringing together buyer and seller see 16_tc_1026 we think that taxpayer did both buy and sell securities and served that middleman function even though it was not required to do so under sec_475 in this transaction although the matter is not entirely free from doubt we think the regional banks from which the debt is purchased are the taxpayer’s customers dealers regularly transact with other dealers sometimes one acts as the customer of the other in different transactions since taxpayer is in the securitization business and it holds itself out as a market-maker looking to buy trups from regional banks so that securitization vehicles can be created we think there is a fairly strong argument that the regional banks are customers of taxpayer we think the trusts are customers of taxpayer taxpayer sells debt to these trusts it appears that taxpayer is acting as a middleman between the regional banks and company b and trusts by buying the trups warehousing them until company b is ready to repackage them as a new type of debt and then making sure that the debt is available when needed taxpayer also provides liquidity to the regional banks by buying the trups before the trups are repackaged and the new debt is sold to investors by company b taxpayer is being paid a amount by the co-issuers of the trusts as warehousing fee for the trups it can be argued that this warehousing fee is consistent with a fee for being a market-maker for the first part of this securitization transaction this warehouse fee is remuneration for acting as a middle man bringing together buyers and sellers and performing the usual services of a retailer or wholesaler of goods the next question to be addressed is whether taxpayer regularly purchases or sells securities whether there is sufficient activity to be regular may be one of the more difficult issues in this case this requires looking at the amount of and the frequency of if it is discovered that these trusts are related to taxpayer we would want to reevaluate our position we also suggest that it might be worthwhile to look at the owners of these trusts to see if they are related to the foreign_subsidiary of taxpayer or to taxpayer if so you may want to talk to an international examiner to see if there are any international issues perhaps a sec_482 issue postf-102103-12 purchases and sales and determining whether it is sufficient to be considered dealer activity we think that it is also important in making that determination to consider the type of dealer business many dealers engage in several kinds of dealer activities such as a derivatives business physical securities loan origination and securitizations in those type of dealer businesses there will be large amounts and continuous purchase and sales activity and other dealer activity usually on a daily basis if the only dealer activity is securitizations as appear to be the case for taxpayer it is only natural that the amount and frequency of the dealer activity will be less prior to the most recent financial crisis it was probably common for securitizations to take about days or so to be completed during the financial crisis securitizations stopped or slowed down dramatically during and after that crisis it was probably more common for securitizations to take at least days in part to meet stricter due diligence requirements in this case it is not clear to us whether taxpayer is engaged in any active dealer business other than securitizations we understand that group a is in the investment bank business but to what extent taxpayer is involved in those activities on the entity level is not clear we do know that taxpayer is involved in the trups securitization transactions business along with company b to the extent that you develop other facts that may establish other dealer activity either with other subsidiaries or on its own or other business with company b those activities are also considered in determining whether taxpayer is a dealer because sec_475 dealer status is determined on an entity by entity approach we do not attribute the dealer activity of company b to taxpayer therefore we do not look at the sale of the securities x to third party investors as part of taxpayer’s dealer activity unless company b was acting as an agent of taxpayer in making those sales it has been represented that over the period from year when this taxpayer started this type of securitization transaction until year it has purchased over e issuances of trups with a par_value in excess of f amount for the years under audit year sec_3 and the amount of sales of trups into the securitization market had declined due to the effects of the financial crisis in year taxpayer sold g amount of trups to the trusts in year no trups were sold to the trusts taxpayer did however sell back d amount of the trups to the issuing regional banks we think that the amount of trups purchased by this taxpayer and the frequency of the sales to the trusts falls within a range that would constitute dealer activity we also think that because of the financial crisis it is very probable that the securitizations decreased or even ceased to happen for certain years the service should not take the position that a taxpayer no longer qualifies as a dealer because it held securities rather then sold them at severely distressed market prices during this time exam raised the issue that during year and taxpayer may have held these securities as long investment to corporate bonds rather than as inventory it was asserted that this should support a finding that taxpayer is not a dealer in these years and thus is not entitled to mark its losses under sec_475 we disagree taxpayer if postf-102103-12 properly on sec_475 would still have to mark these securities because they would not met the timeliness requirements for identifying these securities as held for investment or as not held_for_sale other factors mentioned in old case law looking at dealer trader status such as whether the taxpayer has a regular place of business whether it is licensed as a dealer advertises itself as a dealer transacts a large volume of business and subscribes to certain services used by brokers_and_dealers on balance support treating this taxpayer as a dealer although taxpayer was not a registered broker dealer with the sec taxpayer was conducting business with other regional banks and basically holding itself out as a dealer in that it purchased from several different regional banks both the text of the statute and the legislative_history make it clear in enacting sec_475 congress intended to extend dealer_in_securities well beyond broker dealer issue - was there an unauthorized change in method_of_accounting a question is raised as to whether taxpayer made an unauthorized change in its method_of_accounting since it did not appear to mark under sec_475 prior to year and did not file a form_3115 requesting permission from the commissioner to change its method_of_accounting based upon the facts that are presented so far we can not definitively say whether or not there has been an unauthorized change in taxpayer’s method_of_accounting the fact that no mark-to-market gain_or_loss was reported for year sec_1 and raises that question but we also think that there is a possibility that taxpayer was marking under sec_475 since its inception in year but that it just had no gain_or_loss to report in those years taxpayer claims to have had no gain_or_loss under sec_475 until year because it always bought and sold at par_value and that par equaled fair_market_value taxpayer claims that it only intended to profit from the warehouse fee that it earned upon the sale of the securities to the trusts and not from the increasing prices of the securities if taxpayer had no gain_or_loss to report because it bought and sold the securities at par and that par was equal to fair_market_value at all relevant dates then there would be no sec_475 gain_or_loss to report for those years once the financial crisis hit and taxpayer was not able to sell the securities at par because their value had decreased then there were sec_475 losses to report taxpayer started this securitization business in year and claims to have always marked for financial and tax reporting purposes it is probably worthwhile to ask taxpayer to show whether or not there is any gain_or_loss reported on the financial statements for year and for these securities it is our understanding that there may be some idr responses in which taxpayer represented that they had no gain_or_loss for these securities in year but you may not have any information as to year other than taxpayer’s assertion that it used mark to market since its inception in year ---------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- postf-102103-12 for tax purposes year is the relevant year to determine whether taxpayer adopted a mark-to-market method we believe it qualifies as a dealer_in_securities and it should have been using a mark-to-market method to determine definitively whether any unauthorized change was made we need to know what method it was using at its inception based upon all of the facts presented including its business model its reporting for financial statement purposes and taxpayer’s position that it is a dealer_in_securities and our agreement that it is a dealer_in_securities we think that it is unlikely that taxpayer made an unauthorized change in its method_of_accounting for year sec_3 and however that issue is not free from doubt finally we note that if even taxpayer did not qualify as a dealer_in_securities for year it would still be required to use the mark-to-market method_of_accounting under sec_475 for its tax_return until it requested consent to change that method this assumes taxpayer had adopted the mark-to-market method in year the general tax rule on method changes is that once a taxpayer has adopted an impermissible method and used it for years it must request consent to change from that method even if it is an improper method case development hazards and other considerations it is our understanding that this taxpayer has signed a certification statement for the industry director’s directive idd for valuation under sec_475 for year sec_2 through under that idd if the certification requirements are met the service will accept the valuations used for securities for financial reporting purposes as the value of the securities subject_to sec_475 for tax purposes thus we will not discuss the issue of whether the fair_market_value of the trups securities can equal par_value and that taxpayer bought and sold the trups at par_value resulting in no gain_or_loss we will note that it is possible for that situation to exist in some type of securities such as the dutch auction type of securities it may also be possible that the market can be very stable for certain type of fixed-income securities and that there may be little fluctuation in interest rates over certain periods of time so that no gain_or_loss is incurred ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views as we have noted above we do think taxpayer was a dealer in year postf-102103-12 please call if you have any further questions stephen larson associate chief_counsel financial institutions products by _____________________________ robert b williams special counsel branch financial institutions products
